Name: COMMISSION REGULATION (EC) No 1743/95 of 17 July 1995 deciding not to accept tenders submitted in response to the 140th partial invitation to tender opened as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: animal product;  trade policy;  marketing
 Date Published: nan

 No L 167/ 14 EN Official Journal of the European Communities 18 . 7 . 95 COMMISSION REGULATION (EC) No 1743/95 of 17 July 1995 deciding not to accept tenders submitted in response to the 140th partial invitation to tender opened as a general intervention measure pursuant to Regulation (EEC) No 1627/89 Whereas, after examination of the tenders submitted for the 140th partial invitation tender and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, it has been decided not to proceed with the tendering proce ­ dure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the intervention measures in the beef and veal sector (3), as last amended by Regulation (EC) No 200/95 (4), an invitation to tender was opened by Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (s), as last amended by Regulation (EC) No 1601 /95 (6) ; Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate , for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 13 (2) of that Regula ­ tion, a decision may be taken not to proceed with the tendering procedure ; HAS ADOPTED THIS REGULATION : Article 1 No award shall be made against the 140th partial invita ­ tion to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89 . Article 2 This Regulation shall enter into force on 18 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 225, 4. 9. 1993, p. 4. (4) OJ No L 24, 1 . 2. 1995, p . 120 . 0 OJ No L 159, 10 . 6. 1989, p. 36. M OJ No L 153, 4. 7. 1995, p . 1 .